        Case 5:20-cv-00942-XR Document 22 Filed 02/05/21 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

PNC EQUIPMENT FINANCE, LLC,

       Plaintiff,                                 Case No. 5:20-cv-00942-XR

v.

R.A.S.H., LLC, MARTIN JOHN
PHIPPS, and PHIPPS ANDERSON
DEACON LLP,

       Defendants.


                    MOTION FOR AN ORDER TO SHOW CAUSE

TO THE HONORABLE XAVIER RODRIGUEZ, UNITED STATES DISTRICT
JUDGE FOR THE WESTERN DISTRICT OF TEXAS, SAN ANTONIO
DIVISION:

      NOW COMES, R.A.S.H., LLC, Martin John Phipps and Phipps Anderson

Deacon, LLP (collectively referred to as “Defendants”), by and through undersigned

counsel and file this motion for an order to show cause and in support of same would

show this Honorable Court the following:

      From the inception of this litigation, PNC Equipment Finance, LLC’s

(hereinafter “PNC” or “Plaintiff”) only concern was inflating its attorneys’ fees. Look

no further than PNC’s decision to draft and serve a total of two hundred and twenty-

one (221) requests for production and ninety (90) combined requests for admissions,

in a simple breach of contract case.

      To date, Plaintiff purports to have incurred $84,440.28 in attorneys’ fees by

two different law firms. Buchanan, Ingersoll & Rooney P.C. (hereinafter “BIR P.C.”),



DEFENDANTS’ MOTION TO SHOW CAUSE                                                     1
            Case 5:20-cv-00942-XR Document 22 Filed 02/05/21 Page 2 of 15




a Pittsburgh law firm, and Padfield and Stout, LLP (hereinafter “PSLLP”), a Fort

Worth law firm, have spent a combined 302.5 billable hours, through January of 2021,

on this case. PNC’s inflated attorneys’ fees are only rivaled by its alleged expenses.

Plaintiff claims that it has incurred $499,319.82 in expenses to date. Despite seeking

to hold defendants accountable for these sums, Plaintiff has not provided any

meaningful documentation to support their inflated attorneys’ fees and expenses.

As set out more fully below, Plaintiff’s documents lack the specificity to demonstrate

the commercial reasonableness1 of their expenses. Plaintiff’s provided documents

raise more questions than answers because the documents are either heavily

redacted or provide no meaningful indication of the expenses allegedly incurred.

          The Court ordered the parties to mediate Plaintiff’s fees and expenses. Prior

counsel wanted to attend mediation without more documents from Plantiff.

Defendants move the Court to grant this motion and order Plaintiff to show cause

why it cannot provide adequate documentation concerning their alleged attorneys’

fees and expenses in advance of mediation. Defendants urge the Court to grant this


1Under article IX of the Uniform Commercial Code (as adopted by Texas), PNC is entitled to recover
only those fees and expenses which are commercially reasonable:

    (a)         A secured party shall apply or pay over for application the cash proceeds of
                disposition under Section 9.610 in the following order to:

          (1)     the reasonable expenses of retaking, holding, preparing for
                  disposition, processing, and disposing and, to the extent provided for
                  by agreement and not prohibited by law, reasonable attorney's fees and
                  legal expenses incurred by the secured party; See Tex. Bus. & Com.
                  Code § 9.615 (emphasis added); See also Tex. Bus. & Com. Code §
                  9.610(b) (“Every aspect of a disposition of collateral, including the
                  method, manner, time, place, and other terms, must be commercially
                  reasonable.”)




DEFENDANTS’ MOTION TO SHOW CAUSE                                                                2
             Case 5:20-cv-00942-XR Document 22 Filed 02/05/21 Page 3 of 15




motion so that Defendants can utilize the requested documents at mediation. The law

authorizes reductions in Plaintiff’s fee awards when Plaintiff provides heavily

redacted billing records, bills for clerical work, bills for unfiled pleadings, does not

charge a reasonable fee, engages in block billing or overstaffs a case. The current

state of Plaintiff’s records warrants Plaintiff receiving no fee award or a reduction of

its fee award. If Defendants are to have any chance at a successful mediation,

Defendants require the records that supports Plaintiff’s attorneys’ fees and expenses.

                                                    Plaintiffs’ provided records

          Plaintiff produced eight heavily redacted invoices to support their attorney fee

contention. Two invoices are from BIR P.C. and the remaining six invoices are from

PSLLP. Plaintiff produced various documents and spreadsheets to support some of

their expenses.

          PNC BANK, N.A.       Buchanan, Ingersoll & Rooney P.C.’s Page
                                                                    invoices
                                                                        2
          RE:RASHLLC                                                                            December 31, 2020
             0011046-800230                                                                     Invoice No. 12061215
          Plaintiff produced two invoices from BIR P.C. Both invoices contain heavy
          Date        Timekeeper                     Hours                          NaiTative

redactions,
       12/03/20which    make it impossible
                 T. A. Shulsky        0.80 to determine what work was performed.
           12/11/20   T. A. Shulsky                    0.40

           12/14/20   T. A. Shulsky                    0.70

          12/16/20    T. A. Shulsky                    1.80

          12/16/20    T. A. Shulsky                    0.80

          12/16/20    T. A. Shulsky                    0.40
2   Mr. Shulsky,
         12/17/20 T.the   attorney listed0.30
                     A. Shulsky            on the billing records, describes the role of an
          12/21/20    T. A. Shulsky                    0.40
attorney as follows:
          12/29/20    T. A. Shulsky                    0.70

          “I believe
          12/29/20 T. A.an   attorney
                         Shulsky     should
                                         0.30 be trusted, proactive and instructive. An
          attorneyT. A.should
          12/29/20      Shulsky help clients
                                         0.20 avoid problems before they happen. If



                                      Total Hours     14.70

2   The full BIR P.C. invoices are attached as ExhibitTotal
                                                       1. Fees
                                                      Courtesy Discount
                                                                                                         $6,174.00
                                                                                                         ($185.22)
                                                               Adjusted Fee Total                        $5,988.78

DEFENDANTS’ MOTION TO SHOW CAUSE
                            !Amount Due This Invoice:                                                    $5,988.781    3
            Case 5:20-cv-00942-XR Document 22 Filed 02/05/21 Page 4 of 15




         problems do arise, I believe they should be dealt with swiftly and
         economically.”3 (emphasis supplied).

Yet, the billing records belie that contention. Mr. Shulsky has billed 74.70 hours for

a total of $31,188.78. This is an hourly rate of $417.52.4 This is hardly economical

for a simple breach of contract case.

                                Padfield and Stout, LLP’s invoices

         Plaintiff produced six invoices from PSLLP. All six invoices contain heavy

redactions and do not identify the person making the entries. The PSLLP invoices
       12/15/2020   AP                                                          0.30   $295.00    $88.50

use initials to identify the person making the time entry.

       12/15/2020   KL                                                          0.20   $225.00    $45.00

       12/15/2020   CVA                                                         0.10   $275.00    $27.50


       12/15/2020   CVA                                                         0.10   $275.00    $27.50




5
       12/15/2020   CVA

                              -
    PSLLP has billed $53,250.50 over approximately two hundred and twenty-eight
       12/15/2020   CVA
                                                                                0.40




                                                                                1.50
                                                                                       $275.00




                                                                                       $275.00
                                                                                                 $110.00




                                                                                                 $412.50
(228)6 hours. No matter the class of documents, Plaintiff’s production is wholly
       12/15/2020   MS                                                          0.20   $290.00    $58.00

deficient and does not provide the required information to sustain a fee award, let
       12/15/2020   MS                                                          0.20   $290.00    $58.00

alone12/15/2020
      provideMSdefendants with sufficient information to mediate.0.10                  $290.00    $29.00

       12/15/2020   MS                                                          0.70   $290.00   $203.00
                          Plaintiff’s supporting documents are wholly deficient
       12/15/2020   MS                                                          0.20   $290.00    $58.00

         “It is aMSlong-recognized principle that federal courts sitting
       12/15/2020                                                     0.10 in  diversity
                                                                             $290.00 $29.00cases,

       12/15/2020   SF                                                          0.10   $100.00    $10.00
‘apply state substantive law and federal procedural law.’” Shady Grove Orthopedic
       12/16/2020   SH                                                          0.20   $100.00    $20.00

       12/16/2020   CVA                                                         0.20   $275.00    $55.00




       12/16/2020 SH                                                            0.10   $100.00    $10.00
3 https://www.bipc.com/terry-shulsky
4 November 20, 2020 Invoice No. 12053867 references 60.00 hours and $25,200 in fees. December 31,

2020 Invoice
       12/16/2020No.
                  CVA12061215 references 14.70 hours and $5,988.78. Mr. Shulsky
                                                                              0.40
                                                                                   has  billed$110.00
                                                                                    $275.00
                                                                                                74.70 total
hours for $31,188.78. $31,188.78 divided by the total hours worked, 74.70, is $417.52 per hour.
5 The full  invoice
       12/16/2020 CVAis attached as Exhibit 2.                                0.10  $275.00    $27.50
6 PSLLP’s invoice reflect 227.8 hours’ worth of alleged billable work. See Exhibit 2.


       12/16/2020   CVA                                                         0.10   $275.00    $27.50

DEFENDANTS’ MOTION TO SHOW CAUSE                                                                           4
       12/16/2020   CVA                                                         1.60   $275.00   $440.00
          Case 5:20-cv-00942-XR Document 22 Filed 02/05/21 Page 5 of 15




Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393, 417 (2010) (Stevens, J., concurring)

(quoting Hanna v. Plumer, 380 U.S. 460, 465 (1965)); See also Exxon Corp v. Burglin,

42 F.3d 948, 950 (5th Cir. 1995). An award of attorneys’ fees is governed by state

substantive law. Chevron USA, Inc. v. Aker Maritime Inc., 689 F.3d 497, 505 (5th Cir.

2012) (quoting Mathis v. Exxon Corp., 302 F.3d 448, 461 (5th Cir. 2002); See also

Northwinds Abatement v. Emplrs Ins., 258 F.3d 345, 353 (5th Cir. 2001) (in diversity

actions attorneys’ fee awards are governed by state law). Under Texas law, a party is

only entitled to an award of attorneys’ fees when provided by contract or statute.

Symetra Life Ins. Co v. Rapid Settlements, Ltd., 775 F.3d 242, 248 (5th Cir. 2015)

(citing Dall. Cent. Appraisal Dist. v. Seven Inv. Co., 835 S.W.2d 75, 77 (Tex. 1992)).

Here, the parties contracted7 for fee and expense responsibility.

                  Plaintiff bears the burden of supporting its fee award

       It is PNC’s burden to produce supporting documentation that allows a court to

verify PNC’s entitlement to a specific award. El Apple I, Ltd. v. Olivas, 370 S.W.3d

757, 760 (Tex. 2012) (the “party applying for an award of attorney’s fees under the

lodestar method bears the burden of documenting the hours expended on the

litigation and the value of those hours.”). To calculate reasonable attorneys’ fees



7 The Parties’ promissory note permits PNC to recover expenses it incurred in selling the collateral
aircraft including reasonable attorney’s fees:
“ATTORNEYS’ FEES; EXPENSES. Borrower agrees to pay upon demand all of Lender’s costs and
expenses, including Lender’s reasonable attorneys’ fees and legal expenses, incurred in connection
with the enforcement of this Note, the Aircraft Security Agreement, or the Related Documents. Lender
may hire or pay someone else to help enforce this Note, and Borrower shall pay the costs and expenses
of such enforcement. Costs and expenses include the Lender’s reasonable attorneys’ fees and legal
expenses whether or not there is a lawsuit, including reasonable attorneys’ fees and legal expenses for
bankruptcy proceedings (including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Borrower also shall pay all court costs
and such additional fees as may be directed by the court.” Emphasis supplied.


DEFENDANTS’ MOTION TO SHOW CAUSE                                                                     5
        Case 5:20-cv-00942-XR Document 22 Filed 02/05/21 Page 6 of 15




under the lodestar method, courts must first establish a lodestar fee by multiplying

the reasonable number of hours expended on the case by the reasonable hourly rates

for the participating lawyers. La. Power & Light Co. v. Kellstrom, 50 F.3d 319, 324

(5th Cir. 1995). Texas state courts will often consider “the far greater body of federal

court experience with lodestar and fee shifting” when assessing attorneys’ fees. El

Apple I, 370 S.W.3d at 765.       Courts may reduce or eliminate hours when the

supporting documentation is too vague or incomplete to permit meaningful review.

La. Power & Light Co. v. Kellstrom, 50 F.3d 319, 326 (5th Cir. 1995).

                                 Redacted billing records

      The produced attorney billing records are heavily redacted under the guise of

attorney work product. Because of Plaintiff’s heavy redactions, Defendants are

unable to determine if Plaintiff’s attorneys’ fees are reasonable. There is no indication

of the work performed. Further, if mediation is unfruitful, the parties will require the

Court’s wisdom to determine the appropriate fee award. The first step in determining

a fee award is to determine the number of reasonable hours expended. La. Power &

Light Co., 50 F.3d at 324 (“the first step in determining reasonable attorneys’ fees is

an evaluation of the number of hours reasonably expended.”). The La. Power court,

in footnote 9, described the “basic” information necessary for the district court to

determine, if a fee was reasonable stating, “[t]here is no indication of the number of

hours expended per task, by whom, for what, and at what rate. Without such basic

information, no Hensley determinations regarding ‘the reasonable number of hours

spent on the litigation and a reasonable hourly rate’ can be made.” La. Power, 50 F.3d




DEFENDANTS’ MOTION TO SHOW CAUSE                                                       6
          Case 5:20-cv-00942-XR Document 22 Filed 02/05/21 Page 7 of 15




at 325 n.9 (citation omitted). Without that “basic” information8 neither the Court,

Defendants nor the mediator will be able to determine whether the hours incurred by

Plaintiff were reasonable.

                           Work product doctrine and billing records

        Texas law governs the attorney-client and work product analysis in this

diversity action. Fed. R. Evid. 501 (“[I]n a civil case, state law governs privilege

regarding a claim or defense for which state law supplies the rule of decision.”). Texas

law is clear that, “An opposing party may waive its work-product privilege through

offensive use—perhaps by relying on its billing records to contest the reasonableness

of opposing counsel’s attorney fee or to recover its own attorney fees.” In re Nat’l

Ins. Co., 532 S.W.3d 794, 807 (Tex. 2017) (emphasis added); See Nat’l Union Fire Ins.

Co. v. Valdez, 863 S.W.2d 458, 461-62 (Tex. 1993). The doctrine of waiver by offensive

use prohibits a party from “us[ing] one hand to seek affirmative relief in court and

with the other hand lower an iron curtain of silence around the acts of the case.”

Ginsberg v. Fifth Court of Appeals, 686 S.W.2d 105, 108 (Tex. 1985). An offensive use

of a privilege occurs when the person asserting the privilege is seeking affirmative

relief but uses a privilege to shield relevant information. See In re Kubosh Bail

Bonding, 522 S.W.3d 75, 89 (Tex. App.—Houston [1st Dist] 2017, no pet.) (recognizing

offensive use waiver of attorney work product information); Occidental Chem. Corp.




8 Defendants will discuss more fully below, all of Plaintiff’s invoices identify the time spent on unknown

tasks. All of Plaintiff’s invoices for BIC P.C. identify the attorney making the entry, but none of
PSLLP’s invoices identify the attorney making the entry. Instead, PSLLP’s invoices use initials. See
generally Exhibits 1 and 2.


DEFENDANTS’ MOTION TO SHOW CAUSE                                                                        7
          Case 5:20-cv-00942-XR Document 22 Filed 02/05/21 Page 8 of 15




v. Banales, 907 S.W.2d 488, 490 (Tex. 1995) (per curiam) (“[T]he work product

privilege may be waived under the offensive use doctrine.”).

        Plaintiff amended9 its complaint and moved for declaratory judgement

concerning its fees and expenses. See Doc. 19. To the extent that Plaintiff uses its

redacted fees records offensively—to support an award—that constitutes waiver of

the work product privilege and Defendants are entitled to know the substance of the

work performed as reflected in the billing records. See In re Beirne, Maynard &

Parsons, L.L.P., 260 S.W.229, 231 (Tex. App.—Texarkana 2008, orig. proceeding

[mand. denied]) (denying law firm’s writ of mandamus when trial court ordered the

production of billing records during fee dispute and finding, “Simply put, you cannot

deny a party the right to review documents supporting your claim for

reimbursement.”).

                         Reasonable attorneys’ fees are required to
                     be reduced for unproductive and unrelated hours

        Defendants are permitted to have Plaintiff’s attorney’s fees reduced for any

unproductive or unrelated hours worked, such as hours that resulted in work product

that was never filed or served, and for hours spent pursuing claims that were

unsuccessful. Furlow v. Bullzeye Oilfield Servs., LLC, 5:15-CV-1156-DAE, 2019 U.S.

Dist. LEXIS 59436, 2019 WL 1313470, at *6 (W.D. Tex. Jan. 3. 2019) (citing Rozell v.

Ross-Holst, 576 F. Supp. 2d 527, 538-39 (S.D.N.Y. 2008)). Without knowing what

work was performed, which is what Plaintiff chose to redact, Defendants cannot


9 At the inception of this litigation the Court ordered Plaintiff to amend its complaint to clearly allege

diversity jurisdiction. See Doc. 2. Plaintiff added diversity allegations and a cause of action for
attorneys’ fees. See Doc. 3.


DEFENDANTS’ MOTION TO SHOW CAUSE                                                                        8
          Case 5:20-cv-00942-XR Document 22 Filed 02/05/21 Page 9 of 15




determine if the work performed was redundant and thus requires a reduction in the

fee.

        In a similar vein, hours resulting from overstaffing a case, even though

actually expended, are not reasonable, and should be excluded from an attorney’s fees

award. Leroy v. Houston, 906 F.2d 1068, 1079 (5th Cir. 1990) (citing Hensley v.

Eckerhart, 461 U.S. 424, 434 (1983)). Defendants are unable to make this

determination without the unredacted billing records, although it appears that at

least eight attorneys have time entries on the billing records, which undersigned

counsel humbly suggests is evidence of overstaffing because this is a simple breach of

contract case.

                                     Bills for clerical work

        Clerical work is not recoverable in an award of attorneys’ fees. See Vela v. City

of Hous., 276 F.3d 659, 681 (5th Cir. 2001). Even when clerical work is performed by

an attorney, it is not recoverable in an attorneys’ fee award. See Black v. SettlePou,

P.C., 2014 U.S. Dist. LEXIS 97033, at *17 (N.D. Tex. July 14, 2014). Specifically, the

records from PSLLP contain entries from “JL,” “CVA,” “SH,” “MS,” “OB,” “AP,” “SF,”

and “Clerk.” The identity of these individuals remains unknown.10 Because of the

heavy redactions, Defendants do not know what tasks these individuals performed.

It appears that on December 17, 2020, “Clerk” billed11 for three tasks. See Exhibit 2,




10 Undersigned counsel would hazard a guess that “CVA” is Christopher V. Arisco and “MS” is Mark

Stout.
11 The first entry was for .80 of an hour at a rate of $100. See Exhibit 2, p.38. The second entry on the

same day, was for 1 hour at the same rate of $100. Id. The third entry was for .80 of an hour at a rate
of $100. Id.


DEFENDANTS’ MOTION TO SHOW CAUSE                                                                       9
        Case 5:20-cv-00942-XR Document 22 Filed 02/05/21 Page 10 of 15




p.38. Undersigned counsel is unable to determine, if there are multiple clerks or the

same clerk entering multiple entries. Without the Court granting this motion,

Defendants cannot know, if these bills are for impermissible clerical work or

impermissible duplicative work. Duplicative or redundant time should be excluded

from an attorney’s fees award. Watkins v. Fordice, 7 F.3d 453, 457 (5th Cir. 1993)

(citing Hensley v. Eckerhart, 461 U.S. 424, 432-34 (1983)). Likewise, Defendants

cannot effectively mediate claims about these fees or expenses without the

unredacted records.

     Defendants have no meaningful way to determine if Plaintiff’s billing
  entries are excessive, duplicative or inadequately documented entries

      Plaintiff must also prove that it exercised “billing judgment.” Billing

judgement means that the party must document the elimination of excessive,

duplicative, unproductive or redundant hours. See Cty. Of Dimmit v. Helmerich &

Payne Int’l Drilling Co., No. SA-16-CV-01049-RCL, 2018 U.S. Dist. LEXIS 32631, at

7-8 (W.D. Tex. 2018) (citing Walker v. United States HUD, 99 F.3d 761, 769 (5th Cir.

1996)); Black v. SettlePou, P.C., 732 F.3d 492, 502 (5th Cir. 2013) (citing Saizan v.

Delta Concrete Prods. Co., Inc., 448 F.3d 795, 799 (5th Cir. 2006)). “If the applicant’s

documentation of the hours claimed is vague or incomplete, the district court may

reduce or eliminate those hours.” League of United Latin Am. Citizens # 4552 v.

Roscoe Indep. Sch. Dist., 119 F.3d 1228, 1233 (5th Cir. 1997). Defendants

acknowledge that Plaintiff has discounted minimal time, but some of the discounted

time appears to be for a “Clerk,” thus Plaintiff was not entitled to an award for that

time irrespective of their discount.



DEFENDANTS’ MOTION TO SHOW CAUSE                                                     10
        Case 5:20-cv-00942-XR Document 22 Filed 02/05/21 Page 11 of 15




            Unable to determine if reasonable rates were charged

      Concerning PSLLP’s invoices, Defendants are unable to determine which

attorneys or paralegals made the entries. Reasonable hourly rates are determined

based on prevailing rates for attorneys of similar skill and experience in the relevant

market. McClain v. Lufkin Indus., Inc., 649 F.3d 374, 381 (5th Cir. 2011) (citing Blum

v. Stenson, 465 U.S. 886, 895 (1984)). Thus, Defendants require the identity of the

attorney or paralegal who made the time entry in order to determine if the rate is

reasonable. Defendants cannot effectively mediate without this information.

                                Expense documents

      Plaintiff provided Defendants the following summary chart of its expenses.

 Expenses:
 AEROtitle - Registration Files                                                   30.00
 LJ Aviation - Inv. 78058 (Flight to ALN and back)                            10,400.00
 LJ Aviation - Inv. 20-00360 (Maintenance inv to West Star)                  178,117.97
 LJ Aviation - Inv. 78053 (Pilot and fuel expenses)                            6,442.37
 LJ Aviation - Inv. 78046 (August Hangar Rent)                                 1,170.00
 Mente Group - Appraisal (9/16/20)                                             1,725.00
 LJ Aviation - Inv. 78287 (Repo Charges)                                      25,000.00
 LJ Aviation - Inv. 78342 (Universal Fuels, Inc. Lien
 Charge)                                                                      25,000.00
 LJ Aviation - Inv. 78140 (September Hanger Rent)                              7,020.00
 LJ Aviation - Inv. 78317 (October Hanger Rent)                                7,020.00
 LJ Aviation - Inv. 20-00398 (Work Order #4240)                                4,564.93
 AEROtitle - FAA & IR searches                                                   390.00
 Buchanan Ingersoll Rooney                                                    28,350.00
 Padfield & Stout, LLP                                                        43,670.30
 Guardian Jet, LLC Commission (Marketing)                                     90,000.00
 The Branford Group Commission (Auction House)                                60,000.00
 Insured Aircraft Title Service, Inc. (1/2 Escrow Fee)                         2,030.00
 LJ Aviation - Inv. 78548 (November Hanger Rent)                               4,680.00
 LJ Aviation - Inv. 20-00460 (Work Order #4295)                                1,662.60
 LJ Aviation - Inv. 20-00512 (Work Order #4345)                                2,046.65
 Total:                                                                      499,319.82


DEFENDANTS’ MOTION TO SHOW CAUSE                                                    11
            Case 5:20-cv-00942-XR Document 22 Filed 02/05/21 Page 12 of 15




          Plaintiff takes issue with the lack of documentation supporting the

repossession charges and the marketing expenses incurred during the sale of the

airplane.

                                   Plane repossession expense

          Plaintiff incurred an expense for $25,000 for “Charges Associated with

Repossession” but the invoice does not detail why the cost was $25,000 or what

expenses were incurred during the repossession to cause the price to be $25,000.




12



                                             Marketing fee

          Plaintiff incurred $90,000 worth of marketing expenses in connection with the

sale of the aircraft. Plaintiff contracted with Guardian Jet LLC for marketing

services. Defendants are unable to determine if this expense was commercially

reasonable because Plaintiff has not provided an itemized list of the marketing

expenses from Guardian Jet LLC. Thus, Defendants are unable to determine the

propriety of the expenses. Defendants urge the Court to enter an order to show cause

requiring Plaintiff to provide itemized receipts for the identified expenses.




12   The full invoice is attached hereto as Exhibit 3.


DEFENDANTS’ MOTION TO SHOW CAUSE                                                    12
       Case 5:20-cv-00942-XR Document 22 Filed 02/05/21 Page 13 of 15




                       Removal of Martin John Phipps and
               Phipps Anderson Deacon, LLP as parties in this action

      At the December 22, 2020 hearing, PNC admitted there is an undisputed

excess of nearly $500,000 from the sale of the disputed asset. The Court ordered

disbursal of $300,000 of the excess funds. PNC recovered the asset, and the alleged

debt has been satisfied. There is simply no reason for Martin John Phipps and Phipps

Anderson Deacon, LLP to remain as parties in this action. Defendants pray that the

Court will order Plaintiff to show cause why Martin John Phipps and Phipps

Anderson Deacon, LLP.

                                       Conclusion

      Courts universally have reduced Plaintiff’s attorneys’ fees when Plaintiff

provides heavily redacted billing records, bills for clerical work, bills for unfiled

pleadings, does not charge a reasonable fee, engages in block billing or overstaffs a

case. Defendants urge the Court to grant this motion and order Plaintiff to show cause

to support their fees and expenses. This motion serves a dual purpose of allowing the

parties to effectively mediate Plaintiff’s claimed expenses and attorney’s fees.

Defendants cannot effectively mediate Plaintiff’s claimed expenses and attorneys’

fees without the underlying documents to support to them.

      WHERFORE PREMISES CONSIDERED, Defendants respectfully pray that

the Court grant this motion and order the Plaintiffs to show cause why Plaintiffs

cannot provide adequate documentation concerning their alleged attorneys’ fees and

expenses.



DEFENDANTS’ MOTION TO SHOW CAUSE                                                   13
       Case 5:20-cv-00942-XR Document 22 Filed 02/05/21 Page 14 of 15




                                   Respectfully Submitted,

                                   /s/Abasi D. Major________________
                                   Abasi D. Major
                                   State Bar No. 24096504

                                   Phipps Deacon Purnell, PLLC
                                   The Phipps
                                   102 9th Street
                                   San Antonio, Texas 78215
                                   amajor@phippsmayes.com
                                   Telephone: 210-340-9877
                                   Fax: 210-340-9899

                                   Attorneys for Defendants


                          CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing document has been served
on parties of record via the Court’s ECF filing system on the 5th day of February,
2021.

Mark W. Stout
Christopher V. Arisco
Padfield & Stout, LLP
420 Throckmorton, Suite 1210
Fort Worth, Texas 76102
mstout@padfieldstout.com
carisco@padfieldstout.com


                                   /s/Abasi D. Major________________


                       CERTIFICATE OF CONFERENCE

      I certify that I have conferred with Mr. Mark W. Stout, counsel for defendants
and he is opposed to this motion.


                                   /s/Abasi D. Major_______________



DEFENDANTS’ MOTION TO SHOW CAUSE                                                   14
        Case 5:20-cv-00942-XR Document 22 Filed 02/05/21 Page 15 of 15




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

 PNC EQUIPMENT FINANCE, LLC,

        Plaintiff,                              Case No. 5:20-cv-00942-XR

 v.

 R.A.S.H., LLC, MARTIN JOHN
 PHIPPS, and PHIPPS ANDERSON
 DEACON LLP,

        Defendants.


 ORDER ON DEFENDANTS” MOTION FOR AN ORDER TO SHOW CAUSE


       On this ______ day of _________________, 2021, came to be considered

Defendants’ motion for an order to show cause and the Court having considered same

finds that it is:

                            (GRANTED)        (DENIED)




                                            ___________________________________
                                                          XAVIER RODRIGUEZ
                                            UNITED STATES DISTRICT JUDGE




DEFENDANTS’ MOTION TO SHOW CAUSE                                               15
